internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b1-plr-159487-02 date date legend x y1 state d1 p1 p2 p3 dear this letter responds to a letter submitted on behalf of x dated date requesting rulings under sec_1362 and sec_1375 of the internal_revenue_code plr-159487-02 facts according to the information submitted x was incorporated in y1 under the laws of the state and elected under sec_1362 to be an s_corporation effective on d1 x has accumulated_earnings_and_profits x is in the business of investing in various active trades and businesses to diversity its investments x purchased common units in p1 p2 and p3 which are publicly- traded limited_partnerships ptps engaged in various aspects of the crude_oil business x represents that the ptps in which it invested meet the qualifying_income exception under sec_7704 to the publicly_traded_partnership requirements under sec_7704 x also represents that the normal flowthrough provisions of subchapter_k apply to the ptps’ partners because the ptps are not electing large partnerships as defined in sec_775 law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1362 provides that an election under sec_1362 terminates whenever the corporation has accumulated_earnings_and_profits at the close of each of three consecutive taxable years and has gross_receipts for each of such taxable years more than percent of which are passive_investment_income any termination under this paragraph shall be effective on and after the first day of the first taxable_year beginning after the third consecutive taxable_year referred to above except as otherwise provided in sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities gross_receipts from such sales or exchanges being taken into account for purposes of this paragraph only to the extent of gains therefrom sec_1 c i of the income_tax regulations provides in general that gross_receipts refer to the total amount received or accrued under the method_of_accounting used by the corporation in computing its taxable_income and is not reduced by returns and allowances cost_of_goods_sold or deductions sec_1375 of the code provides that a tax is imposed on the income of an s_corporation for any_tax year in which the corporation has accumulated_earnings_and_profits at the close of that year and gross_receipts more than percent of which are passive_investment_income plr-159487-02 sec_702 provides that in determining income_tax_liability each partner shall take into account separately his distributive_share of the partnership's items of income gain loss deduction and credit to the extent provided by regulations sec_1_702-1 of the regulations provides that each partner must take into account separately his distributive_share of any partnership_item that would result in an income_tax_liability for that partner different from that which would result if that partner did not take the item into account separately sec_702 of the code provides that the character of any item_of_income gain loss deduction or credit included in a partner's_distributive_share under sec_702 through shall be determined as if the item were realized directly from the source from which realized by the partnership or incurred in the same manner as incurred by the partnership except as provided in sec_7704 sec_7704 provides that a ptp shall be treated as a corporation for federal_income_tax purposes sec_7704 provides that the term ptp means any partnership if interests in that partnership are traded on an established_securities_market or are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides that sec_7704 shall not apply to a ptp for any_tax year if the partnership meets the gross_income requirements of sec_7704 for that year and each preceding tax_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides that a partnership meets the gross_income requirement for any_tax year if at least percent of the partnership's gross_income for that year consists of qualifying_income sec_7704 provides that income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or marketing of any mineral_or_natural_resource including fertilizer geothermal_energy and timber is qualifying_income for the purposes of this section mineral_or_natural_resource means any product of a character with respect to which a deduction for depletion is allowable under sec_611 but is not a product described in sec_613 b a or b revrul_71_455 1971_2_cb_318 deals with an s_corporation that operates a business in a joint_venture with another corporation in the tax_year at issue the total business_expenses exceeded gross_receipts the revenue_ruling holds that in applying the passive_investment_income limitations the s_corporation should include its distributive_share of the joint venture's gross_receipts and not its share of the venture's loss in accordance with sec_702 the character of these gross_receipts were not converted into passive_investment_income upon their allocation to the s_corporation x’s distributive shares of gross_receipts from the ptps if separately taken into account might affect its federal_income_tax liability under sec_1362 the status of x as an s_corporation could depend upon the character of its distributive shares of gross plr-159487-02 receipts from the ptps thus pursuant to sec_1_702-1 of the regulations x must take into account separately its distributive shares of the gross_receipts from the ptps the character of these partnership receipts for x will be the same as the character of the partnership receipts for the ptps in accordance with sec_702 of the code conclusion based solely on the facts and representations submitted we conclude that x’s distributive_share of the gross_receipts of the ptps in which it invested will be included in its gross_receipts for purposes of sec_1362 and sec_1375 and x's distributive shares of the ptp's gross_receipts attributable to the purchasing gathering transporting trading marketing storing and reselling of crude_oil refined petroleum products and natural_gas liquids will not constitute passive_investment_income as defined by sec_1362 except as specifically set forth above we express no opinion as to the federal tax consequences of the transaction described above under any other provision of the code specifically we express no opinion on whether x is eligible to be an s_corporation this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being mailed to your authorized representatives s david r haglund sincerely david r haglund senior technician reviewer branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
